Mr. Kenneth T. Acklin, Director Arkansas Water Well Construction Commission One Capitol Mall, Suite 20 Little Rock, Arkansas 72201
Dear Mr. Acklin:
This is in response to your request for an opinion on the following question:
  Are examinations and tests administered to determine the qualifications for licensure by a state agency exempt from the Freedom of Information Act?
Your question is drafted broadly and does not pertain to any one particular "state agency" empowered to give licensure examinations. It is my understanding, additionally, that your question pertains to blank test forms and not to completed tests actually taken by any individual candidate for licensure.1 It is my opinion, assuming that such tests are required by law to be kept or otherwise kept by agencies subject to the act, and assuming there is no specific statute governing the confidentiality of a particular state agency's records, that the answer to your question is "no," such tests are not exempt from the provisions of the Freedom of Information Act ("FOIA").
The Arkansas Freedom of Information Act presumes that all records maintained in public offices or by public employees within the scope of their employment are public records. A.C.A. § 25-19-103(1) (1987). As such, they are available for inspection and copying under the provisions of A.C.A. § 25-19-105, unless an exemption applies to prevent their release. A.C.A. § 25-19-105(a). I have found no express exemption in the FOIA which would apply to exempt tests to be given to licensure applicants. The FOIA also incorporates, however, any other provision of law specifically enacted to exempt particular records. See A.C.A. §25-19-105(a) (Cum. Supp. 1993). Thus, legislation governing a particular licensing board or commission must be examined to determine whether the tests are exempt from disclosure under the FOIA. For example, the activities, files and records (presumably including the tests) of the Arkansas State Board of Law Examiners are confidential, except in certain instances. See Rule III of Rules Governing Admission to the Bar. I have found no similar confidentiality requirement, however, pertaining to the tests to be administered by any of the professional and occupational boards created in Title 17 of the Arkansas Code, including the tests to be given by the Commission on Water Well Construction. I thus must conclude that if not exempted by any specific statute or court rule, these tests are subject to disclosure under the FOIA.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh
1 See in this regard, Op. Att'y Gen. 92-025 (copy enclosed), concluding that the test scores maintained in the files of registrants with the Advisory Committee for the Registration of Landscape Architects are open to public inspection, as the records are not exempted by any provision of the FOIA (including the exemption for "scholastic records") or other applicable law.